Citation Nr: 0101885	
Decision Date: 01/24/01    Archive Date: 01/31/01

DOCKET NO.  99-05 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Yeager, Counsel


INTRODUCTION

The veteran had active military service from April 1967 to 
October 1970, including service in the Republic of Vietnam 
from February 1969 to February 1970.

This appeal arises from an October 1998 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana, which denied the veteran's claim 
for service connection for PTSD.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
determination of the veteran's claim has been obtained by the 
RO.

2.  The veteran has not been diagnosed as having PTSD at any 
time.


CONCLUSION OF LAW

1.  PTSD was not incurred during the veteran's active 
military service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 
2000); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475 (2000) (to be codified at 38 U.S.C. §§ 5100-5103A, 
5106-7, 5126); 38 C.F.R. § 3.303, 3.304(f) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has claimed entitlement to service connection for 
post-traumatic stress disorder (PTSD).  Before addressing 
this issue, the Board notes that on November 9, 2000, the 
President signed the "Veterans Claims Assistance Act of 
2000," Pub. L. No. 106-475 (2000) (to be codified at 
38 U.S.C. §§ 5100-5103A, 5106-7, 5126) (the "VCAA"), which 
substantially modified the circumstances under which VA's 
duty to assist claimants applies, and how that duty is to be 
discharged.  The new law affects claims pending on or filed 
after the date of enactment (as well as certain claims which 
were finally denied during the period from July 14, 1999 to 
November 9, 2000).  Changes potentially relevant to the 
veteran's appeal include the elimination of the well-grounded 
claim requirement as a prerequisite to VA's duty to assist, 
establishment of specific procedures for advising the 
claimant and his or her representative of information 
required to substantiate a claim, a broader VA obligation to 
obtain relevant records and advise claimants of the status of 
those efforts, and an enhanced requirement to provide a VA 
medical examination or obtain a medical opinion.

The VCAA establishes very specific requirements for giving 
notice to claimants of required information and evidence (see 
VCAA, Pub. L. No. 106-475, sec. 3(a) (to be codified at 
38 U.S.C. § 5103-5103A)).  After receiving an application for 
benefits, VA is required to notify the claimant and the 
claimant's representative of any information, and any medical 
or lay evidence not already submitted, which is necessary to 
substantiate the claim.  VA must include in this notice an 
indication of which information and evidence must be provided 
by the claimant and which will be obtained by VA.  If VA is 
unable to obtain information, it must notify the claimant of 
which records have not been secured, explain the efforts made 
to obtain those records and describe any further action which 
VA will take.  If the records sought are Federal department 
or agency records, VA must continue its efforts unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain them would be futile.  

The Board has reviewed the veteran's claim in light of the 
new legislation, and concludes that the RO did not fully 
comply with the new notification requirements at the time the 
veteran's claim was filed.  Specifically, the veteran and his 
representative were not explicitly advised at the time the 
claim was received of any additional evidence required to 
substantiate the claim, and the RO did not identify which 
evidence would be obtained by VA and which was the claimant's 
responsibility.  However, it appears that all existing lay 
and medical evidence was developed with respect to the 
veteran's claim, obviating any need for further assistance or 
notification.  

In any event, the RO's statement of the case clarified what 
evidence would be required to establish entitlement to 
service connection for PTSD.  The veteran and his 
representative responded to the RO's communication with 
additional argument and testimony, curing (or rendering 
harmless) the RO's earlier omissions.  See Bernard v. Brown, 
4 Vet.App. 384, 393-94 (1993); V.A. O.G.C. Prec. 16-92, para. 
16 (57 Fed. Reg. 49,747 (1992)) ("if the appellant has 
raised an argument or asserted the applicability of a law or 
[Court] analysis, it is unlikely that the appellant could be 
prejudiced if the Board proceeds to decision on the matter 
raised").  The Board is satisfied that all relevant facts 
have been properly and sufficiently developed, and that the 
veteran will not be prejudiced by proceeding to a decision on 
the basis of the evidence currently of record.

Service medical records in the claims file include the 
veteran's October 1970 pre-separation physical examination 
and report of medical history, neither of which assert or 
provide any diagnosis or suggestion of any psychiatric 
condition.  No psychiatric or emotional problems were noted 
during the veteran's service in Vietnam.  In May 1970, the 
veteran had been examined by the Department of Psychiatry at 
the Grand Forks (North Dakota) Air Force Base, apparently in 
connection with an investigation concerning alleged use of 
drugs.  That investigation "met with negative results" and 
no "significant psychiatric disorder" was diagnosed.  The 
examiner also reported no "significant emotional disturbance 
beyond transient depression and anxiety which is essentially 
a situational reaction and should clear up."  

Subsequent to the veteran's separation from active duty, 
there are no medical records, private or governmental, which 
diagnose any psychiatric condition.  VA medical examinations 
conducted in June 1994 and October 1996 characterize the 
veteran's psychiatric condition as normal, though the Board 
notes that the purpose of both examinations was to examine 
the veteran's orthopedic disability, and not assess whether 
he had a psychiatric disorder.  At the veteran's November 
2000 hearing before the undersigned Board member, the 
veteran's representative noted the absence of any diagnosis 
of PTSD, but indicated that the veteran would have an 
appointment at "a Vet Center" in the future, and asked for 
a 60-day extension of the time to submit any pertinent 
evidence which was obtained.  This extension was granted, and 
has passed without the receipt of any additional evidence by 
the Board.  There is no indication that any additional 
medical records pertinent to the veteran's claim exist or are 
currently available.

The general law governing service connection provides that VA 
may pay compensation for "disability resulting from personal 
injury or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service."  38 U.S.C.A. § 1110 (West 1991).  However, 
"[a] determination of service connection requires a finding 
of the existence of a current disability and a determination 
of a relationship between that disability and an injury or 
disease incurred in service."  Watson v. Brown, 4 Vet. App. 
309, 314 (1993) (emphasis added).  Establishing service 
connection for PTSD additionally requires medical evidence 
diagnosing the condition in accordance with DSM-IV 
(Diagnostic and Statistical Manual of the American 
Psychiatric Association); a link, established by medical 
evidence, between the veteran's current symptoms and an in-
service stressor, and "credible supporting evidence" that 
the claimed in-service stressor actually occurred.  38 C.F.R. 
§ 3.304(f).  In reviewing the evidence, as discussed, the 
Board finds no indication of a diagnosis, current or prior, 
of PTSD.

The Board notes that the newly-enacted VCAA requires VA to 
provide a medical examination when such an examination "is 
necessary to make a decision on the claim."  See VCAA, Pub. 
L. No. 106-475, sec. 3(a) (to be codified at 38 U.S.C. 
§ 5103A(d)).  In the current case, however, absent any 
medical evidence of a current psychiatric condition, there is 
no reason to believe that a VA medical examination would 
provide additional material evidence.  Accordingly, the Board 
concludes that such an examination is unnecessary to make a 
decision on the veteran's claim, and the claim need not be 
remanded for that purpose.

Since the veteran has not presented evidence of a current or 
prior PTSD disability, no such disability can have been 
incurred during his active military service, and his claim 
for service connection for PTSD must be denied.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303, 3.304(f).  The veteran, of course, 
is entitled to apply to reopen his compensation claim for 
PTSD at any time with new and material evidence, particularly 
if PTSD is diagnosed, and any such claim should be initiated 
with the RO.  


ORDER

Service connection for PTSD is denied.



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals



 

